Title: Account with the Colony of Virginia, October 1754
From: Washington, George
To: 

 

[October 1754]


     
      
      Dr                    The Country in Acct—with George Washington
      
      
      Cr
     
     
       1754
       
       
       
       
       
     
     
      Apl 6
      To Expences of the Regimt at Edward Thompsons in Marching up
        2 16 6 
      May31
      
      
     
     
      8
      To Bacon for Do of John Vestal at Shenandoah & Ferriages over
        1  9   
      By Cash of Majr Carlyle—
        23 12 9
     
      
      10
      To Cash to B. Hamilton for discovering the plot of 4 Soldrs to Desert
        1  4   
      
          
     
     
      
      To Cash to Mr Wood
       17  6 8 
      
      By Do of the Right Honble the Ld Fairfax
       110       
     
     
      
      To Do for Enlisting Thomas Kitson
        1  6 3 
      
      
     
     
      
      To Do for Enlisting Barnaby Evans
        1  6 3 
      
     
     
      
      To Do to a joiner for a Standard
          4  1½
      
      By Do of Captn Stobo wch was found in Colo. Frys posn
        45  3  
     
     
      
      To Do to a Blacksmith for mending a Wag[on]
          7 6 
      
      
     
     
      
      To Do for an Acct of Brickners Expencs to Belh[ave]n with Recrutes in Feb. last
      4 6 
      
      
     
     
      
      To an Express at Edwards’s
          2 6 
      
      By Do of Colo. Muse in pt of what he had of Colo. Fry
      
     
     
      
      To Cash at the So. B[ranc]h for necescerys
          7 9 
      
      4  6  
     
      
      
      To Cash to Jacob Arrans at Enlisting N.B. this person was one of Capt. Trents Men, Master of the Indian Language & perfectly acquainted with all the ways & Mountns betwn this and the Fork
        4  6 8 
      
       183  1 9
      
     
      
      Edward Lucas—another
        3  1 6 
      
      
      
     
     
      
      To Cash to John McGuire at Enlisting
        1  6 3 
      
      
      
     
     
      
      To Do to John Smith at Do
        1  6 3 
      
      
      
     
     
      
      To Do to John Baker at Do
        1  6 3 
      
      
      
     
     
      
      To Do to Wm Cromwell D[eput]y C[ommissar]y to buy Cattle
       18  8 4 
      
      
      
     
     
      
      To Enlisting John Lee
        1  6 3 
      
      
      
     
     
      
      To Cash for Flour
       19 14 7¾
      
      
      
     
     
      
      To an Express
        4  8 0 
      
      
      
     
     
      
      To Cash to Mr Croghon
       21 10 0 
      
      
      
     
     
      
      To Do for Flour
       17  4 0 
      
      
      
     
     
      
      To Do to Wm Jenkins for a Formal Express
        0 15 10
      
      
      
     
     
      
      To Enlisting of James Bowman Thomas
        1  6 3 
      
      
      
     
     
      
      To Do pd for Bacon
        1  2 1½
      
      
      
     
     
      
      To hire of my Horse to Ward & Saddle & Bridle lost
        2 10   
      
      
      
     
     
      
      To my Expences in Riding to & from Wmsburg after the late Engagement
       10 15   
      
      
      
     
     
      
      To Expences in comeing down Potomack River for Canoes Men hire &c. this was undertaken by the perticular desire of Colo. Charles Carter
        4 10 6 
      
      
      
     
     
      
      To an Express from Alexa. to Winchester
        1 10   
      
      
      
     
     
      
      To Sundry small disbursemts wch I cannot recollect or Acct for having lost all my papers in the Engagement
      
      
      
      
     
     
     
      July 29th
      To Cash to an Express for Money from Williamsburg
        3 13 1 
      
      By Cash of Majr Carlyle to distribute among the Soldiers of the Virginia Regiment & Capt. McKays Independent Company by order of the Committee allowg each man one pistole
      320  0 10
     
     
      
      To Do lost in the wt of £600 braught by the sd Express
        1 11 3 
      
      
     
     
      
      To the payment of the Regiment as pr pay Bill
      798 13 4 
      
      
     
     
      1st
      To a pistoll bounty Money to 218 Soldrs as pr List
      234  7   
      
      
     
     
      1
      To 98 Do to Capt. McKay as pr Receipt & pr Order
      105  7   
      
     
     
     
      14th
      To Cash to Carson for apprehending two Deserters & Charges pr Do as pr Re⟨ceipt⟩
        5  3 6 
      
      
     
     
      20
      To Do to Capt. Mercer for recruiting as pr Acct
        6 14  9 
      
     
     
     
      22
      To Do to Lieutenant James Towers as pr Do
        5  1 8 
      
      
      
     
      
      To Do to Frances Self for his Expence and trouble in finding Arms sold by Deserted Soldiers
        2 15 0 
      
      By Cash of his Honour the Governer pr Express
      600  0  0
     
     
      
      To Do to Constable for assisting him
        1  1 6 
      
      
     
     
      27
      To do to Mr Bullet for Recruiting as pr Accompt
       18 13 2 
      
      By Do of Majr Carlyle
      500  0  0
     
     
      Sepr 4th
      To Do to John May for his expences in persuit of Deserters
        0 10 0 
      
      
      £1420 0 10
     
     
      
      To do to Charles Smith for . . Do
        1  5 0 
      
      
      
     
     
      
      To Do for Enlisting 2 recruits with expences
        3 18 3 
      
      
      
     
     
      5
      To do pd Daniel Cincheloe for Deserter
        2  3 0 
      
      
      
     
     
      
      To Do pd Sergeant Trotter for his Expences in p[ursuin]g of Desers
        0 12 6 
      
      
      
     
     
      
      To Do pd Charles Callineaux his recruiting Expences
        0 14 4½
      
      
      
     
     
      10
      To Do Sergnt Carter for his Expences in following Deserters
          8 9 
      
      
      
     
     
      
      To Do to Capt. Hogg as pr Accompt for 2 recruits
        2 12 0 
      
      
      
     
     
      
      To Do to a Negroe for finding 2 Muskets supposd to be lost ever since last May
        0  7 6 
      
      
      
     
     
      
      To do for Wm Scot a new Recruit & Charges
        1 11 3 
      
      
      
     
     
      19
      To do to Henry Hardin for b[ringin]g a Deserter as pr Rect
       2  3   
      
      
      
     
     
      
      To Do to Capt. Lewis and the Detachment under his Comd sent to Augusta by the Governors Order—see the pay Bill for that purpose
      155 15 6 
      
      
      
     
     
      Octr 2d
      To Do to Capt. Polson in part for his Comys pay to the 29th of Sept. pr Receipt
       20  1 8 
      
      
      
     
     
      
      To Do to Captn Hogg for pr Do . . . pr Receipt
       14 19 7 
      
      
      
     
     
      
      To Do to Capt. Mercer for Do as pr Do
       15  5   
      
      
      
     
     
      
      To Do Capt. Polson Expences to Wmsburg as an Express & for Cash wch he pd for a wounded Soldier
      6  9  0
      
      
      
     
     
      
      
      1411 16  7½
      
      
      
     
     
      
      
      1420  0  10
      
      
      
     
     
      
      
      £  8  4  2½
      
      
      
     
    
